EXHIBIT 10.1


SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of September 12,
2014, is entered into by and between MONTALVO SPIRITS, INC., a Nevada
corporation, (the “Company”) and PEAK ONE OPPORTUNITY FUND, L.P., a Delaware
limited partnership (the “Buyer”).


WITNESSETH:


WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in accordance with and in reliance upon the exemption from securities
registration afforded, inter alia, by Rule 506 under Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“SEC”) under the Securities Act of 1933, as amended (the “1933 Act”), and/or
Section 4(2) of the 1933 Act; and


WHEREAS, the Buyer wishes to purchase from the Company, and the Company wishes
to sell the Buyer, upon the terms and subject to the conditions of this
Agreement, securities consisting of the Company’s Convertible Debentures due
three years from the respective dates of issuance (the “Debentures”), each of
which are in the form of Exhibit A hereto, which will be convertible into shares
of the Company’s common stock, par value $0.001 per share (the “Common Stock”),
in the aggregate principal amount of up to Three Hundred Fifty Thousand and
00/100 Dollars ($350,000.00), for an aggregate purchase price of up to Three
Hundred Fifteen Thousand and 00/100 Dollars ($315,000.00), all upon the terms
and subject to the conditions of this Agreement, the Debentures, and other
related documents;


NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1. DEFINITIONS; AGREEMENT TO PURCHASE.


a. Certain Definitions.  As used herein, each of the following terms has the
meaning set forth below, unless the context otherwise requires:


(i) “Affiliate” means, with respect to a specific Person referred to in the
relevant provision, another Person who or which controls or is controlled by or
is under common control with such specified Person.


(ii) “Certificates” means the relevant Restricted Stock certificates duly
executed on behalf of the Company and issued hereunder.


(iii) “Closing Date” means the date on which one of the three Closings are held,
which are the Signing Closing Date, the Second Closing Date and the Third
Closing Date.


(iv) “Collateral” means all accounts receivables now existing or hereafter
arising or acquired by the Company.
 
(v) “Common Stock” shall have the meaning ascribed to such term in the Recitals.


(vi) “Conversion Price” means sixty five percent (65%) of the lowest closing bid
price (as reported by Bloomberg LP) of Common Stock for the twenty (20) trading
days immediately preceding the date of conversion of the Debentures (subject to
equitable adjustments resulting from any stock splits, stock dividends,
recapitalizations or similar events). “Conversion Shares” means the shares of
Common Stock issuable upon conversion of the Debentures.


(vii) “Dollars” or “$” means United States Dollars.


 
-1-

--------------------------------------------------------------------------------

 

(viii) “Exchange Act” means the Securities Exchange Act of 1934, as amended.


(ix) “Material Adverse Effect” means a material adverse effect on the business,
operations or condition (financial or otherwise), prospects or results of
operation of the Company and its Subsidiaries taken as a whole, in the sole and
absolute discretion of the Buyer, irrespective of any finding of fault,
magnitude of liability (or lack of financial liability) or purported lack of
materiality (it being understood that the mere finding of any such violation is
in itself material and adverse).  Without limiting the generality of the
foregoing, the occurrence of any of the following, in the sole an absolute
discretion of the Buyer, shall be considered a Material Adverse Effect:  (i) any
final money, judgment, writ or warrant of attachment, or similar process
(including an arbitral determination) in excess Fifty Thousand Dollars ($50,000)
shall be entered or filed against the company or any of its subsidiaries
(including in any event products liability claims against the Company or its
Subsidiaries), (ii) the suspension or withdrawal of any governmental authority
or permit pertaining to a material amount of the Company’s or any Subsidiary’s
products or services, (iii) the loss of any material insurance coverage
(including, in any case, comprehensive general liability coverage, products
liability coverage or directors and officers coverage, in each case an in effect
at the time of execution and delivery of this Agreement), (iv) an action by a
regulatory agency or governmental body affecting the Common Stock (including,
without limitation, (1) the commencement of any regulatory investigation of
which the Company is aware, the suspension of trading of the Common Stock by the
Financial Industry Regulation Authority (“FINRA”), the SEC, the OTC Bulletin
Board (“OTCBB”) or the OTC Markets Group, Inc., the failure of the Common Stock
to be DTC eligible or the placing of the Common Stock on the DTC “chill list” or
(2) the engaging in any market manipulation or other unlawful or improper
trading or other activity by any Affiliate), (v) the Company’s independent
registered accountants shall resign under circumstances where a disagreement
exists between the Company, (vi) the Company shall fail to timely file any
disclosure document as required by applicable federal or state securities laws
and regulations or by the rules and regulations of any exchange, trading market
or quotation system to which the Company or the Common Stock is subject, or
(vii) the Chief Executive Officer of the Company or any other key director of
the Company, shall, for any reason (including, without limitation, termination,
resignation, retirement, death or disability) cease to act on behalf of the
Company in the same role and to the same extent as his or her involvement as of
the date of execution and delivery of this Agreement.


(x) “Person” means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership or trust.


(xi) “Purchase Price” means the price that the Buyer pays for the Debentures at
each respective Closing, which are the Signing Purchase Price, the Second
Purchase Price and the Third Purchase Price, as such are defined in Sections
6(a), 6(b) and 6(c), respectively.


(xii) “Registration Rights Agreement” shall have the meaning ascribed to such
term in Section 3(d).


(xiii) “Restricted Stock” shall mean shares of Common Stock which are not freely
trading shares.


(xiv) “Securities” means the Debentures and the Shares.


(xv)  “Shares” means the Conversion Shares.


(xvi)  “Second Closing Date” shall have the meaning ascribed to such term in
Section 6(b).


(xvii) “Second Debenture” means the second of the three (3) Debentures, in the
principal amount of $100,000, which is issued by the Company to the Buyer at the
Second Closing Date.


(xviii) “Signing Closing Date” shall have the meaning ascribed to such term in
Section 6(a).


 
-2-

--------------------------------------------------------------------------------

 

(xix) “Signing Debenture” means the first of the three Debentures, in the
principal amount of $150,000, to be issued on the Signing Closing Date.


(xx) “Subsidiary” shall have the meaning ascribed to such term in Section 3(b).


(xxi)  “Third Closing Date” shall have the meaning ascribed to such term in
Section 6(b).


(xxii) “Third Debenture” means the third of the three (3) Debentures, in the
principal amount of $100,000, which is issued by the Company to the Buyer at the
Third Closing Date.


(xxiii) “Transaction Documents” means, collectively, this Agreement, the
Debentures, the Registration Rights Agreement, the Transfer Agent Instruction
Letter, and the other agreements, documents and instruments contemplated hereby
or thereby.


(xxiv) “Transfer Agent” shall have the meaning ascribed to such term in Section
4(a).


(xxv) “Transfer Agent Instruction Letter” shall have the meaning ascribed to
such term in Section 5(a).


b. Purchase and Sale of Debentures.


(i) The Buyer agrees to purchase from the Company, and the Company agrees to
sell to the Buyer, the Debentures on the terms and conditions set forth below in
this Agreement and the other Transaction Documents.


(ii) Subject to the terms and conditions of this Agreement and the other
Transaction Documents, the Buyer will purchase the Debentures at certain
closings (each, a “Closing”) to be held on certain respective Closing Dates.


c. Security Interest


(i) In consideration of Buyer’s purchase of Debentures pursuant to the terms and
conditions of this Agreement, the Company hereby grants to the Buyer, its
successors and assigns, a continuing, first priority security interest in, and
assignment, transference, mortgage, conveyance, pledge, hypothecation and set
over to the Buyer, its successors and assigns, all of the company’s right, title
and interest in and to the Collateral, whether now owned or hereafter acquired,
and all proceeds (including, without limitation, all insurance proceeds) and
products of any of the Collateral (the “Security Interest”), which the Security
Interest shall remain in full force and effect until the third anniversary of
the Debenture’s Closing Date (the “Maturity Date”) and the Principal Amount of
such Debenture is fully paid and satisfied.


(ii) At any time upon Buyer’s request, the Company shall execute and deliver to
the Buyer any other documents, instruments or certificates requested by the
Buyer for the purpose of properly documenting and perfecting the security
interests of the Buyer in and to the Collateral granted hereunder, including any
additional security agreements, mortgages, control agreements, and financing
statements.


2. BUYER’S REPRESENTATIONS, WARRANTIES, ETC.


The Buyer represents and warrants to, and covenants and agrees with, the Company
as follows:


a. Investment Purpose.  Without limiting the Buyer’s right to sell the Shares
pursuant to the Registration Statement, the Buyer is purchasing the Debentures,
and will be acquiring the Conversion Shares, for its own account for investment
only and not with a view towards the public sale or distribution thereof and not
with a view to or for sale in connection with any distribution thereof.


 
-3-

--------------------------------------------------------------------------------

 

b. Accredited Investor Status.  Buyer is (i) an “accredited investor” as that
term is defined in Rule 501 of the General Rules and Regulations under the 1933
Act by reason of Rule 501(a)(3), (ii) experienced in making investments of the
kind described in this Agreement and the related documents, (iii) able, by
reason of the business and financial experience of its officers (if an entity)
and professional advisors (who are not affiliated with or compensated in any way
by the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
the related documents, and (iv) able to afford the entire loss of its investment
in the Securities.


c. Subsequent Offers and Sales.  All subsequent offers and sales of the
Securities by the Buyer shall be made pursuant to registration of the Shares
under the 1933 Act or pursuant to an exemption from registration and compliance
with applicable states’ securities laws.


d. Reliance on Exemptions.  Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Buyer’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.


e. Information.  Buyer and its advisors have been furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sale of the Securities which have been requested by
the Buyer.  Buyer and its advisors have been afforded the opportunity to ask
questions of the Company and have received complete and satisfactory answers to
any such inquiries.  Without limiting the generality of the foregoing, Buyer has
also had the opportunity to obtain and to review (1) the Company’s Quarterly
Report on Form 10-Q for the fiscal quarter ended June 30, 2014, and (2) the
Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2014
(collectively, the “SEC Documents”).


f. Investment Risk.  Buyer understands that its investment in the Securities
involves a high degree of risk, including the risk of loss of the Buyer’s entire
investment.


g. Governmental Review.  Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities.


h. Organization; Authorization.  Buyer is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization.  This
Agreement and the other Transaction Documents have been duly and validly
authorized, executed and delivered on behalf of the Buyer and create a valid and
binding agreement of the Buyer enforceable in accordance with its terms, subject
as to enforceability to general principles of equity and to bankruptcy,
insolvency, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally.


i. Residency.  The state in which any offer to purchase shares hereunder was
made to or accepted by Buyer is the state shown as the Buyer’s address contained
herein.


3. COMPANY REPRESENTATIONS AND WARRANTIES, ETC.


The Company represents and warrants to the Buyer that:


a. Concerning the Debentures and the Shares.  There are no preemptive rights of
any stockholder of the Company to acquire the Debentures or the Shares.


 
-4-

--------------------------------------------------------------------------------

 

b. Organization; Subsidiaries; Reporting Company Status.  Attached hereto as
Schedule 3(b) is an organizational chart describing the Company’s majority-owned
subsidiaries (the “Subsidiaries”) and the relationships among the Company and
such Subsidiaries, including as to each Subsidiary its jurisdiction of
organization and the percentage of ownership held by the Company, and the parent
company of the Company, including the percentage of ownership of the Company
held by it.  The Company and each Subsidiary is a corporation or other form of
businesses entity duly organized, validly existing and in good standing under
the laws its respective jurisdiction of organization, and each of them has the
requisite corporate or other power to own its properties and to carry on its
business as now being conducted.  The Company and each Subsidiary is duly
qualified as a foreign corporation or other entity to do business and is in good
standing in each jurisdiction where the nature of the business conducted or
property owned by it makes such qualification necessary, other than those
jurisdictions in which the failure to so qualify would not have  a Material
Adverse Effect.  The Common Stock is listed and traded on the OTCQB Market of
the OTC Markets Group, Inc. (trading symbol:  TQLA).  The Company has received
no notice, either oral or written, from FINRA, the SEC, or any other
organization, with respect to the continued eligibility of the Common Stock for
such listing, and the Company has maintained all requirements for the
continuation of such listing.


c. Authorized Shares.  Schedule 3(c) sets forth all capital stock and derivative
securities of the Company that are authorized for issuance and that are issued
and outstanding. All issued and outstanding shares of Common Stock have been
duly authorized and validly issued and are fully paid and nonassessable.  The
Company has sufficient authorized and unissued shares of Common Stock as may be
necessary to effect the issuance of the Shares, assuming the prior issuance and
exercise, exchange or conversion, as the case may be, of all derivative
securities authorized, as indicated in Schedule 3(c).  The Shares have been duly
authorized and, when issued upon conversion of, or as interest on, the
Debentures, the Shares will be duly and validly issued, fully paid and
non-assessable and will not subject the holder thereof to personal liability by
reason of being such holder.  At all times, the Company shall keep available and
reserved for issuance to the holders of the Debentures Common Stock duly
authorized for issuance against the Debentures.


d. Authorization.  This Agreement, the Registration Rights Agreement, dated as
of the date hereof, between the Company and the Buyer, substantially in the form
of Exhibit B annexed hereto (the “Registration Rights Agreement”) and the
issuance of the Debentures (including without limitation the incurrence of
indebtedness thereunder) and Restricted Stock and the other transactions
contemplated by the Transaction Documents, have been duly and validly authorized
by the Company, and this Agreement has been duly executed and delivered by the
Company.  Each of the Transaction Documents, when executed and delivered by the
Company, are and will be, valid, legal and binding agreements of the Company,
enforceable in accordance with their respective terms, subject as to
enforceability to general principles of equity and to bankruptcy, insolvency,
moratorium, and other similar laws affecting the enforcement of creditors’
rights generally.


e. Non-contravention.  The execution and delivery of the Transaction Documents,
the issuance of the Securities and the consummation by the Company of the other
transactions contemplated by this Agreement, the Registration Rights Agreement
and the Debentures (including without limitation the incurrence of indebtedness
thereunder) do not and will not conflict with or result in a breach by the
Company of any of the terms or provisions of, or constitute a default under (i)
the articles of incorporation or by-laws of the Company, each as currently in
effect, (ii) any indenture, mortgage, deed of trust, or other material agreement
or instrument to which the Company is a party or by which it or any of its
properties or assets are bound, including any listing agreement for the Common
Stock, except as herein set forth or an event which results in the creation of
any lien, charge or encumbrance upon any assets of the Company or the triggering
of any preemptive or anti-dilution rights or rights of first refusal or first
offer on the part of holders of the Company’s securities, (iii) to its
knowledge, any existing applicable law, rule, or regulation or any applicable
decree, judgment, or order of any court, United States federal or state
regulatory body, administrative agency, or other governmental body having
jurisdiction over the Company or any of its properties or assets, or (iv) the
Company’s listing agreement for its Common Stock (if applicable), except such
conflict, breach or default which would not have a Material Adverse Effect.


f. Approvals.  No authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market or the stockholders of the Company is required to be obtained by the
Company for the entering into and performing this Agreement and the other
Transaction Documents (including without limitation the issuance and sale of the
Securities to the Buyer as contemplated by this Agreement) except such
authorizations, approvals and consents that have been obtained, or such
authorizations, approvals and consents, the failure of which to obtain would not
have a Material Adverse Effect.


 
-5-

--------------------------------------------------------------------------------

 

g. SEC Filings.  None of the SEC Documents contained, at the time they were
filed, any untrue statement of a material fact or omitted to state any material
fact required to be stated therein or necessary to make the statements made
therein in light of the circumstances under which they were made, not
misleading.  The Company timely filed all requisite forms, reports and exhibits
thereto with the SEC as required.  The Company is not aware of any event
occurring on or prior to the execution and delivery of this Agreement that would
require the filing of, or with respect to which the Company intends to file, a
Form 8-K after such time.


h. Absence of Certain Changes.  Since June 30, 2014, when viewed from the
perspective of the Company and its Subsidiaries taken as a whole, there has been
no material adverse change and no material adverse development in the business,
properties, operations, condition (financial or otherwise), or results of
operations of the Company and its Subsidiaries (including, without limitation, a
change or development which constitutes, or with the passage of time is
reasonably likely to become, a Material Adverse Effect), except as disclosed in
the SEC Documents. Since March 31, 2014, except as provided in the SEC
Documents, the Company has not (i) incurred or become subject to any material
liabilities (absolute or contingent) except liabilities incurred in the ordinary
course of business consistent with past practices; (ii) discharged or satisfied
any material lien or encumbrance or paid any material obligation or liability
(absolute or contingent), other than current liabilities paid in the ordinary
course of business consistent with past practices; (iii) declared or made any
payment or distribution of cash or other property to stockholders with respect
to its capital stock, or purchased or redeemed, or made any agreements to
purchase or redeem, any shares of its capital stock; (iv) sold, assigned or
transferred any other tangible assets, or canceled any debts or claims, except
in the ordinary course of business consistent with past practices; (v) suffered
any substantial losses or waived any rights of material value, whether or not in
the ordinary course of business, or suffered the loss of any material amount of
existing business; (vi) made any changes in employee compensation, except in the
ordinary course of business consistent with past practices; or (vii) experienced
any material problems with labor or management in connection with the terms and
conditions of their employment.


i. Full Disclosure.  There is no fact known to the Company (other than general
economic conditions known to the public generally or as disclosed in the SEC
Documents) that has not been disclosed in writing to the Buyer that (i) would
reasonably be expected to have a Material Adverse Effect, (ii) would reasonably
be expected to materially and adversely affect the ability of the Company to
perform its obligations pursuant to the Transaction Documents, or (iii) would
reasonably be expected to materially and adversely affect the value of the
rights granted to the Buyer in the Transaction Documents.


j. Absence of Litigation.  Except as described in the SEC Documents, there is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board or body pending or, to the knowledge of the Company, threatened
against or affecting the Company, wherein an unfavorable decision, ruling or
finding would have a Material Adverse Effect or which would adversely affect the
validity or enforceability of, or the authority or ability of the Company to
perform its obligations under, any of the Transaction Documents.  The Company is
not a party to or subject to the provisions of, any order, writ, injunction,
judgment or decree of any court or government agency or instrumentality which
could reasonably be expected to have a Material Adverse Effect.


k. Collateral Representations. No Person other than the Company, owns or has
other rights in the Collateral, and the Collateral is free from any lien of any
kind, other than the lien of Buyer.


l. Absence of Events of Default.  No Event of Default (or its equivalent term),
as defined in the respective agreement, indenture, mortgage, deed of trust or
other instrument, to which the Company is a party, and no event which, with the
giving of notice or the passage of time or both, would become an Event of
Default (or its equivalent term) (as so defined in such document), has occurred
and is continuing, which would have a Material Adverse Effect.


m. No Undisclosed Liabilities or Events.  The Company has no liabilities or
obligations other than those disclosed in the SEC Documents or those incurred in
the ordinary course of the Company’s business since June 30, 2014, and which
individually or in the aggregate, do not or would not have a Material Adverse
Effect.  No event or circumstances has occurred or exists with respect to the
Company or its properties, business, condition (financial or otherwise), or
results of operations, which, under applicable law, rule or regulation, requires
public disclosure or announcement prior to the date hereof by the Company but
which has not been so publicly announced or disclosed.  There are no proposals
currently under consideration or currently anticipated to be under consideration
by the Board of Directors or the executive officers of the Company which
proposal would (x) change the articles of incorporation, by-laws or any other
charter document of the Company, each as currently in effect, with or without
shareholder approval, which change would reduce or otherwise adversely affect
the rights and powers of the shareholders of the Common Stock or (y) materially
or substantially change the business, assets or capital of the Company.


 
-6-

--------------------------------------------------------------------------------

 

n. No Integrated Offering.  Neither the Company nor any of its affiliates nor
any Person acting on its or their behalf has, directly or indirectly, at any
time during the six month period immediately prior to the date of this Agreement
made any offer or sales of any security or solicited any offers to buy any
security under circumstances that would eliminate the availability of the
exemption from registration under Rule 506 of Regulation D in connection with
the offer and sale of the Securities as contemplated hereby.


o. Dilution.  The number of Shares issuable upon conversion of the Debentures
may increase substantially in certain circumstances, including, but not
necessarily limited to, the circumstance wherein the market price of the Common
Stock declines prior to the conversion of the Debentures.  The Company’s
executive officers and directors have studied and fully understand the nature of
the securities being sold hereby and recognize that they have a potential
dilutive effect and further that the conversion of the Debentures and/or sale of
the Conversion Shares may have an adverse effect on the market price of the
Common Stock.  The Board of Directors of the Company has concluded, in its good
faith business judgment that such issuance is in the best interests of the
Company.  The Company specifically acknowledges that its obligation to issue the
Conversion Shares upon conversion of the Debentures is binding upon the Company
and enforceable regardless of the dilution such issuance may have on the
ownership interests of other shareholders of the Company.


p. Regulatory Permits.  The Company has all such permits, easements, consents,
licenses, franchises and other governmental and regulatory authorizations from
all appropriate federal, state, local or other public authorities (“Permits”) as
are necessary to own and lease its properties and conduct its businesses in all
material respects in the manner described in the SEC Documents and as currently
being conducted.  All such Permits are in full force and effect and the Company
has fulfilled and performed all of its material obligations with respect to such
Permits, and no event has occurred that allows, or after notice or lapse of time
would allow, revocation or termination thereof or will result in any other
material impairment of the rights of the holder of any such Permit, subject in
each case to such qualification as may be disclosed in the Prospectus.  Such
Permits contain no restrictions that would materially impair the ability of the
Company to conduct businesses in the manner consistent with its past
practices.  The Company has not received notice or otherwise has knowledge of
any proceeding or action relating to the revocation or modification of any such
Permit.


q. Hazardous Materials.  The Company is in compliance with all applicable
Environmental Laws in all respects except where the failure to comply does not
have and could not reasonably be expected to have a Material Adverse
Effect.  For purposes of the foregoing:


“Environmental Laws” means, collectively, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, the Superfund
Amendments and Reauthorization Act of 1986, the Resource Conservation and
Recovery Act, the Toxic Substances Control Act, as amended, the Clean Air Act,
as amended, the Clean Water Act, as amended, any other “Superfund” or
“Superlien” law or any other applicable federal, state or local statute, law,
ordinance, code, rule, regulation, order or decree regulating, relating to, or
imposing liability or standards of conduct concerning, the environment or any
Hazardous Material.


“Hazardous Material” means and includes any hazardous, toxic or dangerous waste,
substance or material, the generation, handling, storage, disposal, treatment or
emission of which is subject to any Environmental Law.


r. Independent Public Accountants.   To the best knowledge of the Company, Li
and Company, P.C. is an independent registered public accounting firm with
respect to the Company, as required by the 1933 Act, the Exchange Act and the
rules and regulations promulgated thereunder.


s. Internal Accounting Controls.  The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurances that (1)
transactions are executed in accordance with management’s general or specific
authorization; (2) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain accountability for assets; (3) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (4) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.


 
-7-

--------------------------------------------------------------------------------

 

s.      Brokers.  No Person (other than the Buyer and its principals, employees
and agents) is entitled to receive any consideration from the Company or the
Buyer arising from any finder’s agreement, brokerage agreement or other
agreement to which the Company is a party.


4. CERTAIN COVENANTS AND ACKNOWLEDGMENTS.


a. Transfer Restrictions.  The parties acknowledge and agree that (1) the
Debentures have not been registered under the provisions of the 1933 Act and,
except as provided in the Registration Rights Agreement, the Shares have not
been registered under the 1933 Act, and may not be transferred unless (A)
subsequently registered thereunder or (B) the Securities to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration; (2) any sale of the Securities made in reliance on Rule 144
promulgated under the 1933 Act (“Rule 144”) may be made only in accordance with
the terms of Rule 144 and further, if Rule 144 is not applicable, any resale of
such Securities under circumstances in which the seller, or the Person through
whom the sale is made, may be deemed to be an underwriter, as that term is used
in the 1933 Act, may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder, (3) at the request of
the Buyer, the Company shall, from time to time, within two (2) business days of
such request, at the sole cost and expense of the Company, either (i) deliver to
its transfer agent and registrar for the Common Stock (the “Transfer Agent”) a
written letter instructing and authorizing the Transfer Agent to process
transfers of the Shares at such time as the Buyer has held the Securities for
the minimum holding period permitted under Rule 144, subject to the Buyer’s
providing to the Transfer Agent certain customary representations
contemporaneously with any requested transfer, or (ii) at the Buyer’s option or
if the Transfer Agent requires further confirmation of the availability of an
exemption from registration, furnish to the Buyer an opinion of the Company’s
counsel in favor of the Buyer and the Transfer Agent, reasonably satisfactory in
form, scope and substance to the Buyer and the Transfer Agent, to the effect
that a contemporaneously requested transfer of shares does not require
registration under the 1933 Act, pursuant to the 1933 Act, Rule 144 or other
regulations promulgated under the 1933 Act and (4) neither the Company nor any
other Person is under any obligation to register the Securities (other than
pursuant to the Registration Rights Agreement) under the 1933 Act or to comply
with the terms and conditions of any exemption thereunder.


b. Restrictive Legend.  The Buyer acknowledges and agrees that the Debentures,
and, until such time as the Shares have been registered under the 1933 Act as
contemplated by the Registration Rights Agreement and sold in accordance with an
effective Registration Statement, certificates and other instruments
representing any of the Securities shall bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of any such Securities):


THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.


c. Registration Rights Agreement.  The parties hereto agree to enter into the
Registration Rights Agreement concurrently with the execution and delivery of
this Agreement.


d. Securities Filings.  The Company undertakes and agrees to make all necessary
filings in connection with the sale of the Securities to the Buyer required
under any United States laws and regulations applicable to the Company
(including without limitation state “blue sky” laws), or by any domestic
securities exchange or trading market, and to provide a copy thereof to the
Buyer promptly after such filing.


 
-8-

--------------------------------------------------------------------------------

 

e. Reporting Status; Public Trading Market; DTC Eligibility.  So long as the
Buyer beneficially owns any Securities and any Shares are outstanding, (i) the
Company shall timely file, prior to or on the date when due, all reports that
would be required to be filed with the SEC pursuant to Section 13 or 15(d) of
the Exchange Act if the Company had securities registered under Section 12(b) or
12(g) of the Exchange Act; (ii) the Company shall not be operated as, or report,
to the SEC or any other Person, that the Company is a “shell company” or
indicate to the contrary to the SEC or any other Person; and (iii) the Company
shall take all other action under its control necessary to ensure the
availability of Rule 144 under the 1933 Act for the sale of Shares by the Buyer
at the earliest possible date.  Except as otherwise set forth in Transaction
Documents, the Company shall take all action under its control necessary to
obtain and to continue the listing and trading of its Common Stock (including,
without limitation, all Registrable Securities) on the OTC Markets, Inc.
(“OTCM”) at the mid-tier (“OTCQB”) or top-tier (“OTCQX”), and will comply in all
material respects with the Company’s reporting, filing and other obligations
under the by-laws or rules of the Financial Industry Regulatory Authority
(“FINRA”).  If, so long as the Buyer beneficially owns any of the
Securities,  the Company receives any written notice from the OTCM, FINRA, or
the SEC with respect to either any alleged deficiency in the Company’s
compliance with applicable rules and regulations (including without limitation
any comments from the SEC on any of the Company’s documents filed (or the
failure to have made any such filing)  under the 1933 Act or the Exchange Act)
(each, a “Regulatory Notice”), then the Company shall promptly, and in any event
within two business days, provide copies of the Regulatory Notice to the Buyer,
and shall promptly, and in any event within five (5) business days of receipt of
the Regulatory Notice (a “Regulatory Response”), respond in writing to the OTCM,
FIRNA and/or SEC (as the case may be), setting forth the Company’s explanation
and/or response to the issues raised in the Regulatory Notice, with a view
towards maintaining and/or regaining full compliance with the applicable rules
and regulations of the OTCM, FIRNA and/or SEC and maintaining or regaining good
standing of the Company with the OTCM, FINRA and/or SEC, as the case may be, the
intent being to ensure that the Company maintain its reporting company status
with the SEC and that its Common Stock be and remain available for trading on
the OTCQB or OTCQX (for the avoidance of doubt, excluding the bottom-tier OTC
Pink (or, “pink sheets”).  Further, at all times when any portion of the
Debentures are outstanding, the Common Stock shall be eligible for clearing
through the Depository Trust Company (“DTC”) via the DTC’s “DWAC” system, and
the Common Stock shall not be subject to any DTC “chill” designation or similar
restriction on the clearing of the Common Stock through DTC.


f. Use of Proceeds.   The Company will use the proceeds from the sale of the
Signing Debenture, Second Debenture, and Third Debenture for working capital
purposes only and will be subject to customary restrictions. Absent the prior
written approval of a majority of the principal amount of the Debentures then
outstanding, the Company shall not use any portion of the proceeds of the sale
of the Debentures to (i) repay any indebtedness or other obligation of the
Company incurred prior to the date of this Agreement outside the normal course
of business, (ii) pay any dividends or redemption amount on any of the Company’s
equity or equity equivalents or (iii) pay deferred compensation or any
compensation to any of the directors or officers of the Company in excess of the
rate or amount paid or accrued during the fiscal year ended March 31, 2014,
other than modest increases consistent with prior practice that are approved by
the Company’s Board of Directors.


g. Available Shares.  Commencing on the date of execution and delivery of this
Agreement, the Company shall have and maintain authorized and reserved for
issuance, free from preemptive rights, that number of shares equal to three
hundred percent (300%) of the number of shares of Common Stock (1) issuable
based upon the Conversion Price of the then-outstanding Debentures (including
accrued interest thereon) as may be required to satisfy the conversion rights of
the Buyer pursuant to the terms and conditions of the Debenture and (2) issuable
to the Buyer on future Closing Dates, based upon the lowest closing bid price
per share of the Common Stock on the date before the most recent Closing Date
(as reported by Bloomberg LP). The Company shall monitor its compliance with the
foregoing requirements on an ongoing basis.  If at any time the Company does not
have available an amount of authorized and non-issued Shares required to be
reserved pursuant to this Section, then the Company shall, without notice or
demand by the Buyer, call within thirty (30) days of such occurrence and hold
within sixty (60) days of such occurrence a special meeting of shareholders, for
the sole purpose of increasing the number of shares authorized.  Management of
the Company shall recommend to shareholders to vote in favor of increasing the
number of Common Stock authorized at the meeting.  Members of the Company’s
management shall also vote all of their own shares in favor of increasing the
number of Common Stock authorized at the meeting.  If the increase in authorized
shares is approved by the stockholders at the meeting, the Company shall
implement the increase in authorized shares within one (1) business day
following approval at such meeting within ten (10) business days following
approval at such meeting.  Alternatively, to the extent permitted by applicable
law, in lieu of calling and holding a meeting as described above, the Company
may, within thirty (30) days of the date when the Company does not have
available an amount of authorized and non-issued Shares required to be reserved
as described above, procure the written consent of stockholders to increase the
number of shares authorized, and provide the stockholders with notice thereof as
may be required under applicable law (including without limitation Section 14(c)
of the Exchange Act and Regulation 14C thereunder).  Upon obtaining stockholder
approval as aforesaid, the Company shall cause the appropriate increase in its
authorized shares of Common Stock within one (1) business day (or as soon
thereafter as permitted by applicable law). Company’s failure to comply with
these provisions will be an Event of Default.


 
-9-

--------------------------------------------------------------------------------

 

h. Reimbursement.  If (i) Buyer becomes a party defendant in any capacity in any
action or proceeding brought by any stockholder of the Company, in connection
with or as a result of the consummation of the transactions contemplated by the
Transaction Documents, or if the Buyer is impleaded in any such action,
proceeding or investigation by any Person, or (ii) the Buyer, other than by
reason of its gross negligence, willful misconduct or breach of law, becomes a
party defendant in any capacity in any action or proceeding brought by the SEC
against or involving the Company or in connection with or as a result of the
consummation of the transactions contemplated by the Transaction Documents, or
if the Buyer is impleaded in any such action, proceeding or investigation by any
Person, then in any such case, the Company will reimburse the Buyer for its
reasonable legal and other expenses (including the cost of any investigation and
`preparation) incurred in connection therewith. The reimbursement obligations of
the Company under this paragraph shall be in addition to any liability which the
Company may otherwise have, shall extend upon the same terms and conditions to
any affiliates of the Buyer who are actually named in such action, proceeding or
investigation, and partners, directors, agents, employees and controlling
Persons (if any), as the case may be, of the Buyer and any such Affiliate, and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Company, the Buyer and any such Affiliate
and any such Person.  Except as otherwise set forth in the Transaction
Documents, the Company also agrees that neither any Buyer nor any such
Affiliate, partners, directors, agents, employees or controlling Persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company in connection with or as a result of the consummation of
the Transaction Documents except to the extent that any losses, claims, damages,
liabilities or expenses incurred by the Company result from the gross negligence
or willful misconduct of the Buyer or  from a breach of the representations,
covenants and conditions contained herein or from a breach of law.


i.  No New Indebtedness or Liens.  So long as any of the Debentures remain
outstanding, the Company shall not, absent the prior written consent of the
Buyer and (if any person other than the Buyer then holds any portion of the
Debenture), the holders of all Debentures then outstanding, enter into, create,
incur, assume or suffer to exist any indebtedness or liens of any kind, on or
with respect to any of its property or assets now owned or hereafter acquired or
any interest therein or any income or profits therefrom that is senior to the
Company’s obligations under the Debentures, other than purchase money security
interests granted to suppliers to the Company and any of the foregoing that are
made in the ordinary course of business of the Company and its Subsidiaries.


j. No Payments to Affiliates or Related Parties.  So long as any of the
Debentures remain outstanding if the Debentures are in default, the Company
shall not, absent the prior written consent of the holders of all Debentures
then outstanding, make any payments to any of the Company’s or the Subsidiaries’
respective affiliates or related parties, including without limitation payments
or prepayments of principal or interest accrued on any indebtedness or
obligation in favor of affiliates or related parties.  Notwithstanding anything
to the contrary contained herein, the provisions of this Section 3(j) shall not
apply to payments to the Company’s subsidiary Casa Montalvo Holdings, Inc. and
affiliate Destilidora Huerta Real, S.A. de C.V. made in the ordinary course of
business.


k. Notice of Material Adverse Effect.  The Company shall notify the Buyer (and
any subsequent holder of the Debentures), as soon as practicable and in no event
later than five (5) business days of the Company’s knowledge of any Material
Adverse Effect on the Company.  For purposes of the foregoing, “knowledge” means
the earlier of the Company’s actual knowledge or the Company’s constructive
knowledge upon due inquiry.


l. Public Disclosure.  Except to the extent required by applicable law, absent
the Buyer’s prior written consent, the Company shall not reference the name of
the Buyer in any press release, securities disclosure, business plan, marketing
or funding proposal.


 
-10-

--------------------------------------------------------------------------------

 

5. TRANSFER AGENT INSTRUCTIONS.


a. Transfer Agent Instruction Letter.  The Company shall at all times while any
Debentures are outstanding engage a Transfer Agent.  As of the date of this
Agreement, the Transfer Agent is West Coast Stock Transfer Inc. On or before the
Signing Closing Date and each subsequent Closing Date, the Company will
irrevocably instruct its Transfer Agent in writing using the letter
substantially in the form of Exhibit C annexed hereto, executed by the Company,
the Buyer, and the Transfer Agent on each Closing Date (the “Transfer Agent
Instruction Letter”), to (i) reserve that number of shares of Common Stock as is
required under Section 4(h) hereof, and (ii) issue Common Stock from time to
time upon conversion of the Debentures in such amounts as specified from time to
time by the Company to the Transfer Agent, bearing the restrictive legend
specified in Section 4(b) of this Agreement prior to registration of the Shares
under the 1933 Act, registered in the name of the Buyer or its permitted assigns
and in such denominations to be specified by the Buyer in connection with each
conversion of the Debentures.   The Transfer Agent shall not be restricted from
issuing shares from only the allotment reserved for the Conversion Amount (as
defined in the Debentures), but instead may, to the extent necessary to satisfy
the amount of shares issuable upon conversion, issue shares above and beyond the
amount reserved on account of the Conversion Amount, without any additional
instructions or authorization from the Company, and the Company shall not
provide the Transfer Agent with any instructions or documentation contrary to
the foregoing. The Company shall continuously monitor its compliance with the
share reservation requirements and, if and to the extent necessary to increase
the number of reserved shares to remain and be at least three hundred percent
(300%) of the Conversion Amount to account for any decrease in the market price
of the Common Stock, the Company shall immediately (and in any event within two
(2) business days) notify the Transfer Agent in writing of the reservation of
such additional shares, provided that in the event that the number of shares
reserved for conversion of the Debentures is less than three hundred percent
(300%) of the Conversion Amount, the Buyer may also directly instruct the
Transfer Agent to increase the reserved shares as necessary to satisfy the
minimum reserved share requirement, and the Transfer Agent shall act
accordingly, provided, further, that the Company shall within two (2) business
days provide any written confirmation, assent or documentation thereof as the
Transfer Agent may request to act upon a share increase instruction delivered by
the Buyer.  The Company shall provide the Buyer with a copy of all written
instructions to the Company’s Transfer Agent with respect to the reservation of
shares simultaneously with the issuance of such instructions to the Transfer
Agent.  The Company covenants that no instruction other than such instructions
referred to in this Section 5 and stop transfer instructions to give effect to
Section 4(a) hereof prior to registration and sale of the Converted Shares under
the 1933 Act will be given by the Company to the Transfer Agent and that the
Converted Shares shall otherwise be freely transferable on the books and records
of the Company as and to the extent provided in this Agreement, the Registration
Rights Agreement, and applicable law.  If the Buyer provides the Company and/or
the Transfer Agent with an opinion of counsel reasonably satisfactory to the
Company that registration of a resale by the Buyer of any of the Securities in
accordance with clause (1)(B) of Section 4(a) of this Agreement is not required
under the 1933 Act, the Company shall (except as provided in clause (2) of
Section 4(a) of this Agreement) permit the de-legending or transfer of the
Securities and, in the case of the Converted Shares, instruct the Company’s
Transfer Agent to issue one or more certificates for Common Stock without legend
in such name and in such denominations as specified by the Buyer.


b. Conversion.  (i) The Company will permit the Buyer to exercise the right to
convert the Debentures by telecopying, emailing overnight delivery an executed
and completed Notice of Conversion to the Company and/or the Transfer Agent.  If
so requested by the Buyer, the Company will within one (1) business day respond
with its endorsement so as to confirm the outstanding principal amount of any
Debenture submitted for conversion or shall reconcile any difference with the
Buyer promptly after receiving such Notice of Conversion.


(ii) The term “Conversion Date” means, with respect to any conversion elected by
the holder of the Debentures, the date specified in the Notice of Conversion,
provided the copy of the Notice of Conversion is given either via mail or
facsimile to or otherwise delivered to the Transfer Agent and/or the Company in
accordance with the provisions hereof so that it is received by the Transfer
Agent and/or the Company on or before such specified date.


(iii) The Company will transmit (or will cause the Transfer Agent to transmit)
the certificates representing the Converted Shares issuable upon conversion of
any Debentures (together, unless otherwise instructed by the Buyer, with
Debentures not being so converted) to the Buyer at the address specified in the
Notice of Conversion (which may be the Buyer’s address for notices as
contemplated by Section 10 hereof or a different address) via express courier,
by electronic transfer or otherwise, within two (2) business days (the “Delivery
Date”) after (A) the business day on which the Company has received the Notice
of Conversion (by facsimile or other delivery) or (B) the date on which payment
of interest and principal on the Debentures, which the Company has elected to
pay by the issuance of Common Stock, as contemplated by the Debentures, was due,
as the case may be.


 
-11-

--------------------------------------------------------------------------------

 

c. Failure to Timely Issue Conversion Shares.  From and after the date on which
the Shares have been registered under the 1933 Act as contemplated by the
Registration Rights Agreement, the failure to issue unrestricted, freely
tradable Conversion Shares to the Buyer upon Conversion shall be considered a
non-curable Event of Default, which, accordingly, shall entitle the Buyer(s)
whose Debentures are being converted to demand that the Debentures held by the
Buyer(s) be immediately redeemed in full by a cash payment equal to one hundred
forty percent (140%) of the aggregate of the unpaid principal amount of and
accrued interest on such Debentures (whether or not the terms of such
Debentures expressly permit the redemption thereof).  The Company acknowledges
that its failure to honor a Notice of Conversion shall cause definable financial
hardship on the Buyer(s).


d. Duties of Company; Authorization.  The Company shall inform the Transfer
Agent of the reservation of shares contemplated by Section 4(h) and this Section
5, and shall keep current in its payment obligations to the Transfer Agent such
that the Transfer Agent will continue to process share transfers and the initial
issuance of shares of Common Stock upon the conversion of Debentures.  The
Company hereby authorizes the Transfer Agent to correspond and otherwise
communicate with the Buyer or their representatives in connection with the
foregoing and other matters related to the Common Stock.  Further, the Company
hereby authorizes the Buyer or its representative to provide instructions to the
Transfer Agent that are consistent with the foregoing and instructs the Transfer
Agent to honor any such instructions.  Should the Company fail for any reason to
keep current in its payment obligations to the Transfer Agent, the Buyer may pay
such amounts as are necessary to compensate the Transfer Agent for performing
its duties with respect to share reservation and/or de-legending certificates
representing Restricted Stock, and all amounts so paid shall be promptly
reimbursed by the Company.  If not so reimbursed within thirty (30) days, such
amounts shall, at the option of the Buyer and without prior notice to or consent
of the Company, be added to the principal amount due under the Debenture(s) held
by the Buyer, whereupon interest will begin to accrue on such amounts at the
rate specified in the Debentures.


e. Effect of Bankruptcy.  The Buyer shall be entitled to exercise its conversion
privilege with respect to the Debentures notwithstanding the commencement of any
case under 11 U.S.C. §101 et seq. (the “Bankruptcy Code”).  In the event the
Company is a debtor under the Bankruptcy Code, the Company hereby waives, to the
fullest extent permitted, any rights to relief it may have under 11 U.S.C. §362
in respect of the Buyer’s conversion privilege.  The Company hereby waives, to
the fullest extent permitted, any rights to relief it may have under 11 U.S.C.
§362 in respect of the conversion of the Debentures.  The Company agrees,
without cost or expense to the Buyer, to take or to consent to any and all
action necessary to effectuate relief under 11 U.S.C. §362.


6. CLOSINGS.


a. Signing Closing.  Promptly upon the execution and delivery of this Agreement,
the Registration Rights Agreement, the Signing Debenture, and all conditions in
Sections 7 and 8 herein are met (the “Signing Closing Date”), (A) the Company
shall deliver to the Buyer the following: (i) the Signing Debenture; (ii) the
Company Legal Opinion; (iii) the Transfer Agent Instruction Letter; (iv) duly
executed counterparts of the Transaction Documents; (v) an officer’s certificate
of the Company confirming the accuracy of the Company’s representations and
warranties contained herein; and (vi) fees and shares of Common Stock due under
Section 12 of this Agreement; and (B) the Buyer shall deliver to the Company the
following:  (i) $135,000 (the “Signing Purchase Price”) and (ii) duly executed
counterparts of the Transaction Documents (as applicable).


b. Second Closing.  At any time sixty one (61) days following the Signing
Closing Date, subject to the mutual agreement of the Buyer and the Company, for
the “Second Closing Date” and subject to satisfaction of the conditions set
forth in Sections 7 and 8, (A) the Company may deliver to the Buyer the
following: (i) the Second Debenture; (ii) the Company Legal Opinion dated as of
the Second Closing Date, provided that a Company Legal Opinion need not be
delivered at the Second Closing Date if the Company has previously delivered to
the Buyer a “blanket” legal opinion covering the Debentures to be issued at the
Second Closing Date and the Company has not been notified by its counsel that
such opinion has been withdrawn or modified; (iii) an amendment to the Transfer
Agent Instruction Letter instructing the Transfer Agent to reserve that number
of shares of Common Stock as is required under Section 4(h) hereof, if
necessary; and (iv) an officer’s certificate of the Company confirming, as of
the Second Closing Date, the accuracy of the Company’s representations and
warranties contained herein and updating Schedule 3.1 to reflect the Company’s
capitalization as of the Second Closing Date; and (B) the Buyer shall deliver to
the Company the following:  $90,000 (the “Second Purchase Price”).


 
-12-

--------------------------------------------------------------------------------

 

c. Third Closing.  At any time sixty one (61) days following the Second Closing
Date, on a date determined upon mutual agreement of the Buyer and the Company
for the “Third Closing Date” and subject to satisfaction of the conditions set
forth in Sections 7 and 8, (A) the Company may deliver to the Buyer the
following: (i) the Third Debenture; (ii) the Company Legal Opinion dated as of
the Third Closing Date, provided that a Company Legal Opinion need not be
delivered at the Third Closing Date if the Company has previously delivered to
the Buyer a “blanket” legal opinion covering the Debentures to be issued at the
Third Closing Date and the Company has not been notified by its counsel that
such opinion has been withdrawn or modified; (iii) an amendment to the Transfer
Agent Instruction Letter instructing the Transfer Agent to reserve that number
of shares of Common Stock as is required under Section 4(h) hereof, if
necessary; and (iv) an officer’s certificate of the Company confirming, as of
the Third Closing Date, the accuracy of the Company’s representations and
warranties contained herein and updating Schedule 3.1 to reflect the Company’s
capitalization as of the Third Closing Date; and (B) the Buyer shall deliver to
the Company the following:  $90,000 (the “Third Purchase Price”).


d. Location and Time of Closings.  Each Closing shall be deemed to occur on the
related Closing Date at the office of the Buyer’s counsel and shall take place
no later than 5:00 P.M., New York time, on such day or such other time as is
mutually agreed upon by the Company and the Buyer.


7. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.


The Company’s obligation to sell the Debentures to the Buyer pursuant to this
Agreement on each Closing Date is conditioned upon:


a. Purchase Price.  Delivery to the Company of good funds as payment in full of
the Purchase Price for the Debentures at each Closing in accordance with this
Agreement;


b. Representations and Warranties; Covenants. The accuracy on the Closing Date
of the representations and warranties of the Buyer contained in this Agreement,
each as if made on such date, and the performance by the Buyer on or before such
date of all covenants and agreements of the Buyer required to be performed on or
before such date; and


c. Laws and Regulations; Consents and Approvals.  There shall not be in effect
any law, rule or regulation prohibiting or restricting the transactions
contemplated hereby, or requiring any consent or approval which shall not have
been obtained.


8. CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.


The Buyer’s obligation to purchase the Debentures at the Closing is conditioned
upon:


a. Transaction Documents.  The execution and delivery of this Agreement and the
Registration Rights Agreement by the Company;


b. Debenture(s).  Delivery by the Company to the Buyer of the Debentures to be
purchased in accordance with this Agreement;


c. Piggy-back Registration Rights. If at any time on or after the date of this
Agreement, the Company proposes to file a registration statement with the
Commission in compliance with the Securities Act and the rules and regulations
promulgated thereunder (a “Registration Statement”) with respect to an offering
of equity securities or securities or other obligations exercisable,
exchangeable for, or convertible into equity securities by the Company for its
own account or by shareholders of the Company for their own account, then the
Company shall register the sale of such number of Conversion Shares
(collectively, the “Registrable Securities”) in accordance with the terms and
conditions of the Registration Rights Agreement (a “Piggy-Back Registration”).


d. Section 4(2) Exemption. The Debentures and Restricted Stock pursuant to the
Transaction Documents shall be exempt from registration under the Securities Act
of 1933 (as amended), pursuant to Section 4(2) thereof, for which Company shall
deliver opinions by Company’s legal counsel to that effect upon each Closing
Date.


 
-13-

--------------------------------------------------------------------------------

 

e.  DWAC Eligibility.  The Company shall maintain DWAC eligibility until the
Maturity Date.
 
f. Opinion of Counsel.  Delivery by the Company to the Buyer of an opinion of
counsel to the Company, substantially in the form attached hereto as Exhibit D
and dated as of the Closing Date (the “Company Legal Opinion”) or if such
Company Legal Opinion is a “blanket” opinion covering the Debentures to be
issued on such Closing Date, a prior date;


g. Representations and Warranties; Covenants. The accuracy in all material
respects on the Closing Date of the representations and warranties of the
Company contained in this Agreement, each as if made on such date, and the
performance by the Company on or before such date of all covenants and
agreements of the Company required to be performed on or before such date;


h. Good-faith Opinion.  It should be Buyer’s reasonable belief that (i) no Event
of Default under the terms of any outstanding indebtedness of the Company will
have occurred or would like occur with the passage of time and (ii) no material
adverse change in the financial condition or business operations of the Company
will have occurred.


i. Legal Proceedings.  There shall be no litigation, criminal or civil,
regulatory impairment or other legal and/or administrative proceedings
challenging or seeking to limit the Company’s ability to issue the Securities or
the Common Stock.


j. Perfection of Lien on Collateral. Company shall have duly authorized,
executed and delivered any other related documentation necessary or advisable to
perfect the lien on the Collateral in the state of Nevada, including, but not
limited to, such UCC-1 Financing Statements filings and any and all documents
necessary to complete any filings which the Buyer shall require in connection
with this Agreement.
k. Corporate Resolutions.  Delivery by the Company to the Buyer a copy of
resolutions of the Company’s board of directors, approving and authorizing the
execution, delivery and performance of the Transaction Documents and the
transactions contemplated thereby in the form attached hereto as Exhibit E;


l. Officer’s Certificate.  Delivery by the Company to the Buyer of a certificate
of the Chief Executive Officer of the Company in the form attached hereto as
Exhibit F;


m. Search Results.  Copies of UCC search reports, issued by the Secretary of
State of the state of incorporation of the Company, dated such a date as is
reasonably acceptable to Buyer, listing all effective financing statements which
name the Company, under its present name and any previous names, as debtors,
together with copies of such financing statements;


n. Certificate of Good Standing.  Copy of a certificate of good standing with
respect to the Company, issued by the Secretary of State of the state of
incorporation of the Company, dated such a date as is reasonably acceptable to
Buyer, evidencing the good standing thereof;


o. Laws and Regulations; Consents and Approvals.  There shall not be in effect
any law, rule or regulation prohibiting or restricting the transactions
contemplated hereby, or requiring any consent or approval which shall not have
been obtained; and


p. Adverse Changes.  From and after the date hereof to and including the Closing
Date, (i) the trading of the Common Stock shall not have been suspended by the
SEC, FINRA, or the NASD and trading in securities generally on OTCM shall not
have been suspended or limited, nor shall minimum prices been established for
securities traded on the OTCM; (ii) there shall not have occurred any outbreak
or escalation of hostilities involving the United States or any material adverse
change in any financial market that in either case in the reasonable judgment of
the Buyer makes it impracticable or inadvisable to purchase the Debentures.

 
-14-

--------------------------------------------------------------------------------

 

9. GOVERNING LAW; MISCELLANEOUS.


a. MANDATORY FORUM SELECTION.  ANY DISPUTE ARISING UNDER, RELATING TO, OR IN
CONNECTION WITH THE AGREEMENT OR RELATED TO ANY MATTER WHICH IS THE SUBJECT OF
OR INCIDENTAL TO THE AGREEMENT (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH
OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION AND VENUE OF
THE STATE AND/OR FEDERAL COURTS LOCATED IN MIAMI-DADE COUNTY, FLORIDA.  THIS
PROVISION IS INTENDED TO BE A “MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY
AND INTERPRETED CONSISTENTLY WITH FLORIDA LAW.


b. Governing Law.  Except in the case of the Mandatory Forum Selection clause
above, this Agreement shall be delivered and accepted in and shall be deemed to
be contracts made under and governed by the internal laws of the State of
Nevada, and for all purposes shall be construed in accordance with the laws of
the State of Nevada, without giving effect to the choice of law provisions.  To
the extent determined by the applicable court described above, the Company shall
reimburse the Buyer for any reasonable legal fees and disbursements incurred by
the Buyer in enforcement of or protection of any of its rights under any of the
Transaction Documents.


c. Waivers.  Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.


d. Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties hereto.


e. Construction.  All pronouns and any variations thereof refer to the
masculine, feminine or neuter, singular or plural, as the context may require.


f. Facsimiles; E-mails.  A facsimile or email transmission of this signed
Agreement or a Notice of Conversion under the Debentures shall be legal and
binding on all parties hereto.  Facsimile signatures shall be the equivalent of
original signatures.


g. Counterparts.  This Agreement may be signed in one or more counterparts, each
of which shall be deemed an original.


h. Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.


i. Enforceability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.


j. Amendment.  This Agreement may be amended only by the written consent of a
majority in interest of the holders of the Debentures and an instrument in
writing signed by the Company.


k. Entire Agreement.  This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof.


l. No Strict Construction.  This Agreement shall be construed as if both Parties
had equal say in its drafting, and thus shall not be construed against the
drafter.


m. Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.


 
-15-

--------------------------------------------------------------------------------

 

10. NOTICES.



Any notice required or permitted hereunder shall be given in writing (unless
otherwise specified herein) and shall be deemed effectively given on the
earliest of:


a. the date delivered, if delivered by personal delivery as against written
receipt therefor or by confirmed facsimile transmission,


b. the seventh business day after deposit, postage prepaid, in the United States
Postal Service by registered or certified mail, or


c. the third business day after mailing by next-day express courier, with
delivery costs and fees prepaid, in each case, addressed to each of the other
parties thereunto entitled at the following addresses (or at such other
addresses as such party may designate by ten (10) days’ advance written notice
similarly given to each of the other parties hereto):


COMPANY:
Montalvo Spirits, Inc.
5301 N. Commerce Ave, Suite F
Moorpark, CA
Attention:  Alex Viecco
Email: alex.viecco@montalvotequila.com
 
With copies to (which shall not constitute notice):
Kane Kessler, P.C.
1350 Avenue of the Americas
New York, NY 10019
Attention: Peter Campitiello
Email: pcampitiello@kanekessler.com
       
BUYER:
Peak One Opportunity Fund, L.P.
333 South Hibiscus Drive
Miami Beach, FL 33139
Attention:  Jason Goldstein
Email:  jgoldstein@peakoneinvestments.com
 
 
With copies to (which shall not constitute notice):
 
Szaferman Lakind Blumstein & Blader, P.C.
101 Grovers Mill Road, 2nd Floor
Lawrenceville, NJ 08648
Attention: Gregg E. Jaclin, Esq.
Email:  gjaclin@szaferman.com



11. SURVIVAL OF REPRESENTATIONS AND WARRANTIES. The Company’s representations
and warranties herein shall survive for so long as any Debentures are
outstanding, and shall inure to the benefit of the Buyer, its successors and
assigns.


12. FEES; EXPENSES.


a. Commitment Fee.  The Company shall pay to Peak One Investments, LLC a
non-accountable fee (the “Commitment Fee”) of $5,000 and 400,000 shares of
Restricted Stock to cover the expenses and analysis performed in connection with
the analysis of the Company and the propriety of the Buyer’s making the
contemplated investment.


 
-16-

--------------------------------------------------------------------------------

 

b. Legal Fees.  The Company will pay the legal fees of the Buyer’s counsel (the
“Legal Fees”) in the amount of $5,000.  The Company further agrees to pay in
full the reasonable legal fees of the Buyer’s counsel incurred after the Signing
Closing Date incurred in connection with the Transaction Documents (including
enforcement of the Company’s obligations or the exercise of the Buyer’s remedies
thereunder).


c. Payment of Fees and Expenses.  The Company will pay the Commitment Fee, Legal
Fees and issue the required number of shares of Restricted Stock on the Signing
Closing Date.  In furtherance of the foregoing, in that connection, the Company
hereby authorizes the Buyer to deduct such amounts from the Purchase Price and
transmit same to the respective payee.  Notwithstanding the foregoing, if for
any reason any such Closings do not occur, then the Company shall remain liable
to pay the Commitment Fee and Legal Fees as provided in Sections 12(a) and (b)
and shall remit payment to the Buyer within five (5) days after the Buyer
delivers to the Company a notice and demand for payment thereof.  The Company
shall pay disbursements of the Buyer’s legal counsel and legal fees incurred
after the Signing Closing Date within ten (10) days of invoice therefor.

 
[Signature Page Follows]

 
-17-

--------------------------------------------------------------------------------

 

    IN WITNESS WHEREOF, this Agreement has been duly executed by the Buyer and
the Company as of the date first set forth above.


COMPANY:
 
MONTALVO SPIRITS, INC.
 
 
By:   ______________________________________
Name:  Alex Viecco
Title:    Chief Executive Officer
   
BUYER:
 
PEAK ONE OPPORTUNITY FUND, L.P.
 
     By:    Peak One Investments, LLC,
               its General Partner
 
 
 
          By:  ___________________________________
          Name:
          Title:







[Signature Page to Securities Purchase Agreement]